DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 03/01/2021, the response have been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hazard and Lin et al. (US20100069751, hereafter “Lin”), in view of Nightingale et al. (US6371912, hereafter “Nightingale”).
Regarding claim 1, Lin discloses a method for shear wave imaging with an ultrasound scanner, the method comprising: 
transmitting a first radiation force pulse from a transducer of the ultrasound scanner to a first focus location in a region of interest of tissue of a patient, a first shear wave being generated due to the first radiation force pulse (12 in FIG. 1); 
scanning, by the ultrasound scanner, the region of interest with ultrasound as the first shear wave propagates in the region of interest, the scanning providing first data for first sampling locations of the region of interest (14 in FIG. 1);  
estimating a first shear wave characteristic for each of the first sampling locations from the first data, the estimating providing a first mapped data image (“At block 24, the data is collected and the displacement of each of the target regions is separately mapped with respect to the variable parameter” [0039] and “FIG. 2 illustrates a flow chart 20 for displaying an image of a target region having altered stiffness” [0037]) for the first shear wave characteristic (“the displacement position of the target region may then be calculated by comparing the initial position with the first displaced position as detected by the first tracking pulse” [0035], 272 in FIG. 14);  

scanning, by the ultrasound scanner, the region of interest with ultrasound as the second shear wave propagates in the region of interest, the scanning providing second data for the first sampling locations of the region of interest (18 in FIG. 1);  
estimating a second shear wave characteristic for each of the first sampling locations from the second data (274 in FIG. 14), the estimating providing a second map data (“At block 24, the data is collected and the displacement of each of the target regions is separately mapped with respect to the variable parameter” [0039] and “FIG. 2 illustrates a flow chart 20 for displaying an image of a target region having altered stiffness” [0037]) for the second shear wave characteristic (“The resulting shear wave displacement response is tracked for one or more locations that are slightly away from the push region. The displacements generated by these shear waves will also be non-linear functions of the variable push pulse parameters. The resulting displacement of the tissues in the nearby locations may be ultrasonically tracked through time. The peak displacement or time-to-peak, or other parameters in response to the shear waves outside the region of excitation are used to characterize the material properties” [0059]), the first and second shear wave characteristics being a same one of shear wave velocity or viscoelastic property of shear in the tissue (“the data can be used to allow one to calculate the maximum displacement over time, the time it takes for the tissue to relax back to its original position, the derivative of this displacement (velocity), and other displacement related parameters” [0033]); 

generating an image (”At block 28, an image of the scanned target region is created using the data acquired. As will be appreciated, a scalar value for each location that represents the data is required to make an image. This may be done by creating a function that takes the data as an input and has a scalar output for each location. For example, the displacements may be fit using a mathematical model and an image of a model parameter may be created” [0040]) by combining data of the tissue characteristic of the first and second target locations (“The techniques used to create images with a larger region of interest with fewer transmit events apply here as they do in more standard imaging techniques…This is done…by transmitted to multiple regions in quick succession” [0036]), while Lin discloses multi-line transmits ([0036] a line corresponding to a frame) and displacement each target being separately mapped (“At block 24, the data is collected and the displacement of each of the target regions [to determine velocity] is separately mapped with respect to the variable parameter” [0039]), Lin does not explicitly disclose separate the first and second frames of data of the first and second shear wave characteristics.
However, in the same field of endeavor, Nightingale teaches combining shear wave velocities or viscoelastic properties of the first and second frames of data of the first and second shear wave characteristics (“FIG. 2 illustrates the sequential scanning of the two dimensional 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Lin with the combining shear wave velocities or viscoelastic properties of the first and second frames of data of the first and second shear wave characteristics and generating an image of a tissue characteristic of the tissue of the patient from results of the combining taught by Nightingale in order to provide a signal process as averaging of collocated regions, and/or some type of normalization to account for the displacement generated in a homogeneous region of tissue (column 5, lines 55-59 of Nightingale).
Regarding claim 4, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, specifically, Lin discloses predefined transmission sequence format (“FIG. 1 is a flow chart for an ultrasound imaging method used for detecting a region of altered stiffness, in accordance with embodiments of the present technique; illustrating the sequence of delivering pushing and tracking pulses in the target region” [0010]), the first radiation force pulse transmitted with the first focus location offset in space from the second focus location (“each of the two or more target regions should be spaced far enough apart to minimize shear wave 
Regarding claim 5, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein scanning comprises repetitively transmitting tracking pulses over the region of interest and receiving acoustic echoes responsive to the tracking pulses (“Other responses of the tissues such as strain, strain-rate, and change in the amplitude of the echoes of the tracking pulses may also be employed to study the tissue properties. After obtaining the data regarding the time and displacement for each target region, parameters related to the non-linear properties of the tissue may be calculated” [0062]).
Regarding claim 6, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein estimating the first and second shear wave characteristics comprises detecting displacements as a function of time for the first sampling locations (“after sufficient time has passed such that the motion induced by the first pushing pulse decreases to determined levels; a first tracking pulse or tracking pulse sequence is delivered to detect the first displaced position of the target region (block 14). Alternatively, the first displaced position of the target region may be detected by interspersing the first pushing pulse with the first tracking pulse. Using a series of tracking pulses enables monitoring the displacements of the tissue as a function of time” [0028]) and finding a maximum displacement from the displacements as a function of time for each of the first sampling locations (“The pulse repetition frequency (PRF) of the tracking pulses determines the sampling frequency of the 
Regarding claim 7, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein estimating the first and second shear wave characteristic comprises estimating first and second shear wave velocities ([0033]), and specifically, Nightingale discloses as the data of the first frame and the data of the second frame, respectively (see FIG .2).
Regarding claim 8, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein generating the image comprises generating the image as a multi-dimensional spatial representation of the tissue characteristic ([0022] discloses determining the displacements indicative of the tissue characteristic of velocity is determined as a function of space [spatial representation] and time, and [0055] discloses determining the displacements indicative of the tissue characteristic of velocity is determined as a function of a particular point in space and depth [multi-dimensional] with FIG. 17 representing depth dependence of the displacement, “the ultrasound imaging may be two-dimensional or a three-dimensional imaging” [0023]).
Regarding claim 9, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, specifically, Lin discloses wherein generating the image comprises 
Regarding claim 13, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, specifically, Nightingale discloses wherein generating the image comprises generating a shear wave image further comprising separating the region of interest (11 a through 11 p) into two or more sub-regions (see 11 f, 11 g, and 11 j in FIG. 2), wherein the first and second focal locations are in a first of the two or more sub-regions (see 11 f, 11 g, and 11 j in FIG. 2), further comprising repeating the transmitting to different focal locations (“FIG. 2 illustrates the cyclic repeating of steps (a) through (e) above for different forced regions (vertical hatched regions 11 f, 11 g, and 11 j) within the target regions (11 a through 11 p) in the axial/azimuthal plane (see FIG. 5)” column 4, lines 53-57), scanning, and estimating for each of the two or more sub-regions other than the first of the two or more sub-regions (“As shown in block 42 of FIG. 3, a two-dimensional displacement map can then be generated for each cycle A, B, and C of FIG. 2” column 4, lines 63-65), wherein combining comprises combining for each sub-region (“(h) means for generating a two-dimensional tissue displacement map from each of said initial positions and displaced positions for each of said forcing regions to produce a plurality of two-dimensional tissue displacement maps; and (i) means for combining said plurality of two-.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Nightingale as applied to claim 1 above, further in view of Hazard et al. (US20100191113, hereafter “Hazard”).
Regarding claim 2, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein transmitting the first and second radiation force pulses comprises transmitting with the first and second focus locations being randomly selected in the region of interest. 
However, in the same field of endeavor, Hazard teaches transmitting the first and second radiation (“The system includes a transducer array configured to deliver an ARFI pulse sequence to a plurality of locations in a region of interest” [0007]) force pulses (“At block 146, a plurality of locations is determined within the region of interest for delivering the pulse [force pulse] sequences. For a given region of interest, the locations may be chosen based on the desired quality of the image” [0032]) comprises transmitting (“At block 148, an order of delivering 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Lin and Nightingale with the transmitting the first and second radiation force pulses comprises transmitting with the first and second focus locations being randomly selected in the region of interest as taught by Hazard in order to provide a method for identifying a plurality of locations within a region of interest, delivering a pulse sequence to two or more of the plurality of locations in a determined order ([abstract] of Hazard).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Nightingale, as applied to claim 1 above, further in view of Chen et al. (US20110263978, hereafter “Chen”).
Regarding claim 3, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein transmitting the first and second radiation force pulses comprises transmitting with the first and second focus locations offset by at least 2 mm.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Lin and Nightingale with the transmitting of the first and second radiation force pulses comprises transmitting with the first and second focus locations offset by at least 2 mm as taught by Chen in order to provide for measurement of shear waves propagating outward from the vibration origin to obtain phase or amplitude information related to the shear wave propagation is determined and used to calculate a shear wave speed ([abstract] of Chen).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Nightingale, as applied to claim 1 above, further in view of Hollender et al. (US20180296189, hereafter “Hollender”).
Regarding claim 10, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein combining comprises weighted combination with weights being a function of a measure of quality of the being a function of a measure of quality of the first and second shear wave characteristics.
However, in the same field of endeavor, Hollender teaches wherein combining comprises weighted combination with weights (“FIG. 17 may be further reduced with such filters, or even simple weighted averaging [combination]” [0145]) being a function of a measure of quality of the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Lin and Nightingale with the combining comprises weighted combination with weights being a function of a measure of quality of the being a function of a measure of quality of the first and second shear wave characteristics taught by Hollender in order to provide for noise suppression by taking multiple estimates of the same region of interest which are then to be averaged together to further suppress the variance between the estimated parameters such as shear wave velocity ([0104] of Hollender).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Nightingale, as applied to claim 1 above, further in view of Hossack et al. (US6511426, hereafter “Hossack”). 

However, in the same field of endeavor, Hossack teaches wherein combining comprises temporally persisting (“a different combination of the frames of ultrasound data is performed, providing the user with retrospective temporal or spatial persistence” column 31, lines 46-49).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Lin and Nightingale with the wherein combining comprises temporally persisting taught by Hossack to provide for frames of data may be combined pursuant to different persistence parameters, such as different finite impulse response filter size and coefficients ([abstract of Hossack).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Nightingale, as applied to claim 1 above, further in view of Duncan et al. (US20160089116, hereafter “Duncan”, cited in the applicant’s IDS). 
Regarding claim 12, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, specifically, Lin discloses further comprising repeating the transmitting, scanning, and estimating ([0032-0040], [0044-0049], [0055-0056], [0061-0062]), and specifically, Nightingale discloses each repetition providing a frame of data (FIG. 2), but does not explicitly disclose wherein combining comprises temporally filtering the frames of data.
However, in the same field of endeavor, Duncan discloses wherein combining comprises temporally filtering the frames of data (“Further processing may be used, such as spatially and/or temporally filtering the compounded frame of data” [0061]).
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Nightingale, as applied to claims 1 and 13 above, further in view of Joseph Shotton et al. (US20130129230, hereafter “Joseph Shotton”). 
Regarding claim 14, Lin, in view of Nightingale, substantially discloses all the limitations of the claimed invention, specifically, Nightingale discloses wherein the focal locations for each sub-region, including the first and second focal locations of the first sub-region are at a same relative offset from a center of the respective sub-region (see vertical hatched regions 11 f, 11 g, and 11 j in FIG. 2) for each repetition of the repeating ([0015], [0069-0070]), and wherein the transmitting for each repetition is performed across the sub-regions before each repetition (cycles A, B, and C), but does not explicitly disclose the relative offset being randomly selected for each repetition, and wherein the transmitting for each repetition is performed across the sub-regions before each repetition
However, in solving the same problem, Joseph Shotton teaches the relative offset being randomly selected (“The process for generating the parameter θ may comprise generating random spatial offset values in the form of a two or three dimensional displacement” [0071]) for each repetition (“and the process repeats” [0080]).
. 
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hazard, in view of Fan et al. (US20150094579, hereafter, “Fan”), further in view of Nightingale and Halmann et al. (US6526163, hereafter “Halmann”).
Regarding claim 15, Hazard discloses a method for shear wave imaging with an ultrasound scanner, the method comprising:
acquiring multiple frames (“where multiple frames are to be imaged, the process illustrated in flow chart 140 is iterated through the subsequent frames” [0034]), each of the multiple frames responsive to a randomly placed focal location of an acoustic radiation force impulse (see [0026] that in the case of more than one frame, the same method maybe repeated for each frame in a series of frames and “The first push location of the determined order may be either chosen randomly…At block 150, the pulse sequences are delivered to each of the plurality of locations [randomly chosen for each frame]” [0033]), the multiple frames corresponding to different randomly placed focal locations (see [0026] that in the case of more than one frame, the same method may be repeated for each frame in a series of frames and “The first push location of the determined order may be either chosen randomly…At block 150, the pulse sequences are delivered to each of the plurality of locations [randomly chosen for each frame]” 
However, in the same field of endeavor, Fan teaches acquiring multiple frames of shear wave data (see [0053] repetition may be repeated to generate a sequence of images of shear wave propagation in an area of interest), each of the multiple frames responsive to a randomly placed focal location of an acoustic radiation force impulse for generating a shear wave (see [0015] The transmission may be repeated for different sub-regions or ROIs [to obtain multiple frames]. Any transmit configuration, including aperture, frequency, focal location [randomly]), the multiple frames each representing a same region of interest at a different time (“In act 34, an attribute of the displacements from the patient is determined. The displacements at different times for a given location are use” [0032]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hazard with the multiple frames responsive to a randomly placed focal location of an acoustic radiation force impulse for generating a shear wave, and multiple frames each representing a same region of interest at a different time as taught by Fan to provide a curve fit to the displacements over time ([0032] of Fan).
different placed focal locations.
However, in the same field of endeavor, Nightingale teaches the multiple frames corresponding to different placed focal locations (see vertical hatched regions 11 f, 11 g, and 11 j in FIG. 2).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hazard and Fan with the multiple frames corresponding to different placed focal locations taught by Nightingale in order to provide a signal process as averaging of collocated regions, and/or some type of normalization to account for the displacement generated in a homogeneous region of tissue (column 5, lines 55-59 of Nightingale).
Hazard, in view of Fan and Nightingale, does not explicitly disclose temporally filtering the multiple frames.
However, in the same field of endeavor, Halmann teaches temporally filtering the multiple frames (“Temporal filtering such as frame averaging between consecutive image frames is performed” column 8, lines 39-40).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hazard and Fan with temporally filtering the multiple frames taught by Halmann in order to improve the temporal continuity of the subsequently displayed image (column 8, lines 40-41 of Halmann).
Regarding claim 16, Hazard, in view of Fan, Nightingale, and Halmann, substantially discloses all the limitations of the claimed invention, specifically, Hazard discloses wherein .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hazard, in view of Fan, Nightingale, and Halmann, as applied to claim 15 above, further in view of Duncan and Byram et al. (US20160367220, hereafter “Byram”).
Regarding claim 17, Hazard, in view of Fan, Nightingale, and Halmann, substantially discloses all the limitations of the claimed invention, wherein temporally filtering comprises a weighted combination of the frames representing locations in the region of interest with weights of the weighted combination being a function of qualities of the frames of the shear wave data.
However, in solving the same problem, Duncan discloses wherein temporally filtering (“Further processing may be used, such…temporally filtering the compounded frame of data” [0061]) comprises a weighted combination of the frames representing locations in the region of interest (“the compounded frame of data formed by combining the weighted component frames 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hazard, Fan, Nightingale, and Halmann with temporally filtering comprising a weighted combination of the frames representing locations in the region of interest taught by Duncan to provide shadow reduction by compounding the weighted component frames of data together so that image of the overlap region of the patient is generated from a result of the compounding ([0005] of Duncan).
Hazard, in view of Fan, Nightingale, Halmann, and Duncan, does not explicitly disclose locations in the region of interest with weights of the weighted combination being a function of qualities of the frames of the shear wave data.
However, in the same field of endeavor, Byram teaches locations in the region of interest with weights of the weighted combination being a function of qualities (“estimate the displacement by determining the sum square difference [weighted combination] between the tissue response and a prior acoustic radiation reference signal weighted by local estimates [in regions of interest] of displacement estimation quality and prior information about acoustic radiation displacement behavior of the tissue at the plurality of depths along the axis” [0062]) of the frames (“We applied a quadratic motion filter to the data [frames]” [0064]).of the shear wave data (“time-to-peak displacement is directly proportional to shear wave speed [shear wave data]” [0064]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method of Hazard, Fan, Nightingale, Halmann, and .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hazard, in view of Fan, Nightingale, and Halmann, as applied to claim 15 above, further in view of Kanayama (US20170086795, hereafter “Kanayama”).
Regarding claim 18, Hazard, in view of Fan, Nightingale, and Halmann, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein generating the shear wave image comprises generating a shear velocity image of the region of interest.
However, in the same field of endeavor, Kanayama teaches wherein generating the shear wave image (“in the case of executing elastography by shear wave imaging using acoustic radiation force” [0046]) comprises generating a shear velocity image of the region of interest (“The ultrasound diagnostic apparatus 1 allocates a pixel value corresponding to the shear wave velocity to each position within the scanning region, to thereby generate shear wave velocity image data” [0047).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hazard, Fan, Nightingale, and Halmann with generating the shear wave image comprises generating a shear velocity image of the region of interest taught by Kanayama for measuring the value of strain or stiffness in a region .
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Halmann and Fan.
Regarding claim 19, Lin discloses a system for shear wave imaging, the system comprising:
transmit first and second pushing pulses at first and second times to different pushing pulse locations in tissue of a patient (12-18 in FIG. 1), the first time being different than the second time (“interleaving may include delivering pulse sequences at other locations in the time gap where the tracking and pushing pulses are not being delivered to a first location. Typically, the time gap between the delivering of the pulse sequences to a particular target region is either wasted or used to cool the ultrasound probe or tissue, however, this time gap may be used to deliver the pulse sequences at locations other than the particular target region” [0037]);
an image processor configured to determine (418), from the first  and second signals, velocities of the first and second shear waves in the tissue ([0033]), and
a display (420), but does not explicitly disclose a transmit beamformer.
However, in the same field of endeavor, Halmann teaches a transmit beamformer (19 in FIG. 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Lin with the transmit beamformer taught by Halmann so that the transmitted ultrasound signals are focused and steered to an area of interest  (column 3, lines 63-64 of Halmann).

However, in the same field of endeavor, Fan teaches a receive beamformer (see item 16 in FIG. 3) configured to receive first signals responsive to a first shear wave generated from the first pushing pulse and second signals responsive to a second shear wave generated from the second pushing pulse (“Receive signals are generated in response to ultrasound energy (echoes) impinging on the elements of the transducer 14. The elements connect with channels of the transmit and receive beamformers 12, 16” [0063], see [0053] where the active transmission and subsequent acts may be repeated at the same location, also see [0060] with the same region is scan multiple times and for shear imaging scan or frame interleaving may be used, and see [0061] where the transmit beamformer causes the transducer to generate pushing pulses or acoustic radiation force pulses), the first and second signals from scanning after the first and second different times (“the receive beamformer 16 generates data representing the region at different 
an image processor (see 18 in FIG. 3) configured to determine, from the first and second velocities (“Once the shear wave is detected (e.g., time determined), the velocity or other characteristic of the shear wave is determined in act 44” [0051]) of shear waves in the tissue (“The transmission of act 30 and subsequent acts may be repeated for the same or other locations [in the tissue]. Where the shear wave detection involves displacements from multiple locations, acts 32 and/or 34 are repeated [to obtain a second]” [0053]), respectively, the first velocities representing receive locations of the tissue and second velocities also representing the receive locations of the tissue (“the velocity, variance, shift in intensity pattern (e.g., speckle tracking), or other information is detected from the received data as the displacement” [0026] and “the processor calculates the shear wave velocity from the time of occurrence of the shear wave at the location and the distance from the origin of the shear wave to the location. The travel time is the inverse of the velocity. Using the distance and the travel time, the velocity is calculated. The distance is known from the scan line spacing (i.e., the transmit beam position for generating the shear wave and the receive beam position for detecting the shear wave)” [0051]) such that each of the receive locations is represented by both one of  one of the first velocities and one of the second velocities (“The processor 18 is configured to estimate tissue displacement induced by the acoustic impulse excitation. Using correlation, tracking, motion detection, or other displacement measuring, the amount of shift in position of the tissue is estimated. The estimation is performed multiple times [obtaining a 2nd velocity through a period…The estimation is performed for each of the one or more locations” [0069]), and configured to persist the first 
a display configured to output a shear velocity image from the persisted first and second velocities (“The processor 18 is configured to generate one or more images. For example, a shear wave velocity image is generated” [0072] see item 20 in FIG. 3 for the display).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Lin and Halmann with the receive beamformer configured to receive first signals responsive to a first shear wave generated from the first pushing pulse and second signals responsive to a second shear wave generated from the second pushing pulse, the first and second signals from scanning after the first and second different times, an image processor configured to determine, from the first and second velocities of shear waves in the tissue, respectively, the first velocities representing receive locations of the tissue and second velocities also representing the receive locations such that each of the receive locations has one of the first velocities and one of the second velocities, and configured to persist the first velocities with the second velocities at the receive locations; and the display being configured to output a shear velocity image from the persisted first and second velocities as taught by Fan to provide an improved sequence of data which represents a time profile of the .
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Halmann and Fan, as applied to claim 19 above, further in view of Arenson et al. (US5899864, hereafter “Arenson”), Hazard, and Hoyt et al. (US20080200805, hereafter “Hoyt”).
Regarding claim 20, Lin, in view of Halmann and Fan, substantially discloses all the limitations of the claimed invention, specifically, Lin discloses the first and second pushing pulses to different focal positions, respectively (12-18 in FIG. 1), and specifically, Halmann discloses wherein the transmit beamformer (19), but does not explicitly disclose  wherein the image processor is configured to persist as a function of first and second measures of quality of the first and second velocities.
However, in the same field of endeavor, Arenson teaches wherein the image processor is configured to persist as a function of first and second measures of quality of the first and second velocities (“the output persisted (or parameter) signals [from the persisted first and second velocities] of the accumulator [part of the image processor, see FIG. 1] are then color-encoded by color encoder 40, scan converted by color scan converter 42, and displayed at color monitor 44.” Column 9, lines 36-39), respectively.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Lin, Halmann, and Fan with the image processor is configured to persist as a function of first and second measures of quality of the first and second velocities as taught by Arenson* to provide for persistence function set for 
*It is noted that the persistence is a function of the first and second measures of quality of the first and second velocities taken from data acquired using Doppler technology referenced in Arenson, is considered equivalent to the process as claimed by the applicant since the computing process does not depend on particular ultrasound modality as the values undergoing processing by the imaging processor are both representative of velocity values.
Lin, in view of Halmann, Fan and Arenson, does not explicitly disclose the different focal positions randomly chosen.
However, in the same field of endeavor, Hazard teaches the first and second pushing pulses to different focal positions, respectively, different focal positions randomly chosen (see [0026] that in the case of more than one frame, the same method may be repeated for each frame in a series of frames and “The first push location of the determined order may be either chosen randomly…At block 150, the pulse sequences are delivered to each of the plurality of locations [randomly chosen for each frame]” [0033]) in the region of interest (“This process is repeated until the entire region of interest has been placed in the firing order” [0033]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Lin, Halmann, Fan and Arenson with the pushing pulses to focal positions randomly chosen taught by Hazard in order to provide a method for identifying a plurality of locations within a region of interest, delivering a pulse sequence to two or more of the plurality of locations in a determined order ([abstract] of Hazard).

However, in the same field of endeavor, Hoyt teaches wherein the shear velocity image is a spatial distribution of shear velocity in the region of interest (“the local shear velocity can be estimated from spatial shear wave interference patterns (or crawling wave image frame) given knowledge of the source vibration frequencies and spatial sampling rate. Since eqn (5) produces a local shear velocity estimate, 2D spatial distributions (for a given region-of-interest) [of shear velocity] are obtained by one-sample shifting the kernel throughout the shear wave displacement field. The resultant matrix is imaged and termed a shear velocity sonoelastogram [shear velocity image].” [0030])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Lin, Halmann, Fan, Arenson, and Hazard with the shear velocity image being a spatial distribution of shear velocity in the region of interest as taught by Hoyt to provide enhanced performance in terms of minimizing noise artifacts and allow for the production of quantitative tissue elasticity images ([0008-0009] of Hoyt).
Response to Arguments
Rejections made under 35 U.S.C. § 103
Applicant's arguments filed 03/01/2020 have been fully considered but they are not persuasive. In the final paragraph of page 8, applicant argues:
“Nightingale does not estimate multiple shear velocity or viscoelastic property values for each location and combine the velocities or properties”

pseudo-randomly positioned for each frame. The lateral location of each radiation force application is randomly selected in a constrained range, a pseudo-random method” [0013] (emphasis added), “A same tissue with different elasticity and/or stiffness has different shear wave speed. Other viscoelastic characteristics of tissue may result in different shear wave speed...The shear wave speed is calculated based on the amount of time between the pushing pulse and the time of maximum displacement and based on the distance between the ARFI focal location and the location of the displacements. Other approaches may be used, such as determining relative phasing of the displacement profiles” [0046] (emphasis added), “Other shear wave characteristics of the tissue may be estimated from the location, displacements, and/or timing. The magnitude of the peak displacement normalized for attenuation, time to reach the peak displacement, Young's modulus, or other elasticity values may be estimated. Any viscoelastic information may be estimated as the shear wave characteristic in the tissue” [0047] (emphasis added), “The offset is randomly or semi-randomly selected. For subsequent frames, the selection of ARFI focal locations by selecting the offset for the sub-regions is repeated, providing different ARFI focal locations in each sub-region” [0053] (emphasis added) and “Referring to act 42 of FIG. 1, a filter or image processor combines the shear wave characteristics from different frames. Each frame provides a value for the shear wave characteristic for each location. Some frames may have missing data for some or all locations. For each location, the values of the shear wave characteristic from the different frames are combined” [0054] (emphasis added). 
velocity or viscoelastic property values for each location”, rather the claim recites “estimating a first shear wave characteristic” and “a second shear wave characteristic” “for each of the first sampling locations” from “the first data” and “from the second data”, respectively. If the applicant intends for the claim to recite the limitations outlined in their response to arguments, the applicant should amend the claim to mirror the intended language.
Therefore, as defined by applicant’s disclosure, Nightingale does teach the immediate limitations. See column 1, lines 29-31, column 2, lines 50-56, and incorporated references in column 3, lines 2-3 to US5810731 which discloses “A method and devices for Shear Wave Elasticity Imaging” [abstract], column 3, lines 20-24 “Shear wave elasticity imaging: A new ultrasonic technology of medical diagnostics”, and column 3, lines 27-30 “Internal deformation of a uniform elastic solid by acoustic radiation force”.
Applicant argues in the second paragraph of page 9 and first paragraph on page 10:
“Hazard 113 is noted as not disclosing "each of the multiple frames responsive to a randomly placed focal location of an acoustic radiation force impulse for generating a shear wave, and the multiple frames each representing a same region of interest at a different time" (Office Action, page 17). Similarly, Hazard 113 does not disclose the multiple frames corresponding to different randomly placed focal locations of acoustic radiation force impulses for generating different shear waves. Hazard has a sequence of transmissions along different lines (paragraphs 18 and 20-23).”

“The different frames are for different images, so there is no teaching of more than one random location to gather the frames used to generate one shear wave image” (emphasis added)

In response, it is noted the applicant is arguing subject matter that is not recited in the claim, namely the “more than one random location” and “gather the frames used to generate one shear wave image”, as asserted above by the applicant. If the applicant intends for the immediate language to be recited in the claim, the applicant should amend the claim to incorporate such language.
Hazard 113 (referred throughout the rejection as “Hazard”) was relied upon to teach the recitation of the limitation, as recited in the singular, “…responsive to a randomly placed focal location” as seen in line 4 of the claim. Further, Hazard 113 was not relied upon to teach “gather the frames used to generate one shear wave image”
However, as clearly outlined in the above rejection, Hazard 113 does indeed disclose multiple frames (“where multiple frames are to be imaged, the process illustrated in flow chart 140 is iterated through the subsequent frames” [0034]), each of the multiple frames responsive to a randomly placed focal location of an acoustic radiation force impulse 
the multiple frames corresponding to different randomly placed focal locations ((see [0026] that in the case of more than one frame, the same method maybe repeated for each frame in a series of frames and “The first push location of the determined order may be either chosen randomly…At block 150, the pulse sequences are delivered to each of the plurality of locations [randomly chosen for each frame]” [0033] (emphasis added) and also see in paragraph [0026] that in the case of more than one frame, the same method, including the step of randomly choosing the focal locations for the push pluses, may be repeated for each frame in a series/plurality of frames, therefore there are a plural of randomly placed focal locations across the plurality of image frames . 
Applicant argues in the third paragraph of page 10 that:
“Fan is cited for the randomization.  Fan does not mention "random."”
	
randomization”. If the applicant intends for the immediate language to be recited in the claim, the applicant should amend the claim to incorporate such language.
Applicant further defines and describes focal location being “randomly selected”/“random” focal locations, specifically in [0026] including description of a process of “randomization”, in the following disclosure from the specification “the region of interest is 5 mm across, so the focal location for each frame is randomly selected from one of five options (e.g., every 1 mm of the region of interest) after the region of interest is established. With random selection, the focal locations may be the same for some frames or a check is performed to prevent use of the same focal locations in frames to be combined….the randomization occurs for programming a predefined sequence of focal locations. In general, this sampling is scheduled in a semi-random fashion or a totally random fashion” [0026] (emphasis added), “The offset is randomly or semi-randomly selected. For subsequent frames, the selection of ARFI focal locations by selecting the offset for the sub-regions is repeated, providing different ARFI focal locations in each sub-region” [0053] (emphasis added), “The different locations are randomly selected, semi-randomly selected, or are selected in a predefined pattern that varies between three, four, five, or more locations (e.g., 12) for the ARFI focus over the frames to be combined. A different focal location may be provided for each frame to be used in a combination” [0071] (emphasis added).
Fan expressly discloses “Any acoustic radiation force impulse (ARFI) or shear wave imaging sequence may be used” [0014] and “a transmit focus of the beam is positioned near a Any transmit configuration, including aperture, frequency, focal location, amplitude, F#, or other characteristic may be used” [0015] (emphasis added), and also see “The region is any size, such as 5 mm in lateral and 10 mm in axial. For example, B-mode scans are performed to detect tissue displacement caused by the shear wave. Doppler, color flow, or other ultrasound mode may be used to monitor for the shear wave. For a given time, ultrasound is transmitted to the tissue or region of interest. Any now known or later developed displacement imaging may be used…The monitoring is performed for any number of scan lines…Any number of repetitions may be used, such as about 120 times…Any range of times for measuring displacements for a given location may be used…Any transmission and reception sequence may be used” [0022-0024] (emphasis add). Therefore, Fan is interpreted to read on the immediate limitations as referenced in the above rejection.
Applicant argues in lines 3-5 on page 11,

“Nightingale teaches use of different focal locations (see Figure 2). Nightingale does not use random placement of the focal locations.
Halmann is not cited for this limitation. Halmann does not use the term "random."”

It is noted that the neither Nightingale nor Halmann was relied upon to teach the immediate limitation, and as the rejection was made under 35 USC 103, each reference is not required to teach each and every limitation in the claim – therefore the applicant’s above argument is moot. 
Applicant argues on page 11 that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning. In response, the Examiner notes that it must be recognized In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the first and second paragraphs of page 12, applicant argues in response to the rejection of claim 19:

“Halmann teaches temporal filtering as frame averaging (col. 8, lines 39-41) but does not persist velocities to output a shear velocity image from the persisted velocities.
Fan was previously noted as not disclosing these limitations (Office Action dated April 29, page 28) but is now cited for these limitations (Office Action, dated November 27, pages 23-26)... images.  While Fan notes that shear wave velocity may be determined (paragraph 21), the remaining teaching is how to image absorption and attenuation. Absorption and attenuation do not indicate shear velocity, so there is no image of persisted velocities from different shear waves”

In response, it is noted the applicant is arguing subject matter that is not recited in the claim, namely “image of persisted velocities from different shear waves”. The actual limitation in question is recited in lines 17-18 as “a display configured to output a shear velocity image from the persisted first and second velocities”. If the applicant intends for the language presented in the above argument to be recited in the claim, the applicant should amend the claim to incorporate such language.
Consequently, the disclosure of Fan as cited in the above rejection, teach the immediate limitation of the claim in accordance with the current construction of the claim language.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793